Citation Nr: 0603285	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  05-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder 
(PTSD).



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from October 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In March 2004, the veteran rescinded an existing power of 
appointment of Disabled American Veterans as service 
representative. Although the veteran requested an extension 
of his appeal to meet with his service representative at the 
Maine Veterans Services in February 2005, there is no 
appointment of record for this organization as 
representative.

In May 2005, the appellant appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videoconference 
hearing in lieu of a Travel Board hearing. A  transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran did not engage in combat with the enemy.

3. The veteran does not have a diagnosis of depression; and 
the diagnosis of PTSD is not related to a verified service 
stressor.




CONCLUSION OF LAW

A psychiatric disorder, to include depression and post-
traumatic stress disorder, was not incurred in or aggravated 
by active military service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that prior to the adjudication of the 
claim, the RO sent the veteran a letter in September 2003 
with attachments including a PTSD questionnaire, that 
informed him of the evidence and information necessary to 
substantiate his claim; the information he should provide, to 
include specific details concerning his alleged service 
stressors, and information and authorization necessary for 
the RO to obtain medical records on his behalf; the 
assistance that VA would provide to obtain evidence on his 
behalf; and the evidence that the veteran should submit if he 
did not desire the RO to obtain the evidence on his behalf. 
Although the RO did not specifically inform the veteran that 
he should submit any pertinent evidence in his possession, 
the veteran was informed of the evidence that would be 
pertinent to his claim and to either submit such evidence or 
provide the RO with the information and authorization 
necessary for the RO to obtain such evidence. 

The veteran was also notified in the rating decision and 
statement of the case of the evidence and information 
necessary to substantiate his claim, and the reasons for the 
RO's denial of the claim. The Board is satisfied that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession. Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that the veteran's service medical 
records and service personnel records have been obtained, and 
the veteran was afforded VA psychological examination. The 
veteran has provided several descriptions of asserted 
stressful experiences as requested by the VCAA notification 
letter. The RO found that these details inadequate for 
verification of the asserted stressors. The RO's September 
2003 VCAA notification letter notified the veteran that 
alternative supporting evidence may be submitted in support 
of the claim, such as testimonials or corroborating 
statements from someone he served with. In his notice of 
disagreement, the veteran identified the name of a buddy, 
J.B., who had knowledge of a stressor described as Tudo Bar 
blowing up in Saigon, but he did not provide any statement 
from this individual. Also, in May 2005, the veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.

In an October 2003 VA Form 21-4138, the veteran indicated 
that there were no additional medical records for VA to 
obtain pertinent to the claim. The veteran has not identified 
any additional evidence or information that could be obtained 
to substantiate the claim. The Board is also unaware of any 
such available evidence or information. Therefore, the Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations, 
and that no further action is required under the VCAA or the 
implementing regulations that would aid in substantiation of 
the appellant's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(d). In addition, the appellant has been provided the 
opportunity to present evidence and arguments on his behalf. 
Thus no prejudice would result to the veteran on appellate 
review at this time. See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304; Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  A 
medal is not needed where there is other evidence of combat 
service.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996). The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV). The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis. Thus where there were "undisputed, unequivocal" 
diagnoses of PTSD of record, and the Board did not make a 
finding that the reports were incomplete, the adequacy of the 
stressor had to be presumed as a matter of law.

III.  Facts and Analysis

The evidence reflects that the claim for a psychiatric 
disorder was originally denied by the RO in a January 2004 
rating decision on the basis that there was no confirmed 
stressful incident linked to the diagnosis of PTSD, and no 
evidence of treatment for a psychiatric condition, to include 
depression, in service.

Review of the service medical and personnel records reflects 
that the veteran received no award or decoration indicative 
of engaging in combat with the enemy, and has not alleged any 
specific combat service.

Post-service records submitted in connection with the claim 
include VA treatment records dated from March to July 1975 
reflecting voluntary hospitalization in March 1975 for 
alcohol use in excess since discharge from service in April 
1972, with reported drug use in the Army. At that time, the 
veteran endorsed multi drug use and related that he felt he 
was having a nervous breakdown. Diagnosis was alcohol 
addiction and drug abuse. 

April 2003 VA contract psychological examination shows that 
the veteran reported driving trucks and operating a wrecker 
in the Army. He reported while in Vietnam, he was a passenger 
in a truck when the driver intentionally killed two 
civilians. He was involved in firefights and came close to 
being killed several times. He also reported working as a 
courier which involved flying to different locations in 
Vietnam, with close calls on some flights. The examiner 
rendered a diagnosis of PTSD. The examiner did not link the 
diagnosis to any specific stressful experience. 

The veteran provided a listing reflecting numerous places of 
employment over the years after separation from service. 

In September 2003, the veteran responded to the PTSD 
questionnaire, indicating that he did not know whether there 
were any casualties as a result of the event/incident he 
identified. He attached a copy of his stressor statement, 
relating that at the end of September or October in early 
1971, he witnessed a fellow soldier, who was driving a truck, 
run two civilians off the road; in 1971 he was stationed with 
the 110th Transportation Unit which was located about one 
mile away from the mortuary, and he constantly saw aluminum 
caskets going back and forth; in approximately October 1971 
in Saigon, the Tudo Bar blew up shortly after he left it to 
go to another bar, and he realized he could have been killed 
there. He reported having ongoing thoughts of these 
experiences since.

A Locator Card reflects VA record of admission showing 
admission in July 1973 for osteomyelitis and a right eye 
condition.

VA outpatient treatment notes dated from August 1999 to 
September 2003 reflect treatment for various conditions 
including mental health complaints. In a June 2003 outpatient 
social work note, the veteran related abuse of drugs and 
alcohol in 1973 and 1974 post-service, resulting in 
hospitalization. He complained that working on his claim for 
PTSD was 'dredging up stuff' he found difficult to deal with.

In September 2003, the RO sent a VCAA notification letter 
with a PTSD questionnaire to the veteran, with instructions 
that he complete and return it and that he provide 
information of his stressors in military service. The veteran 
responded to the questionnaire as noted above, and also 
submitted stressor statements dated in May 2003, with his 
claim, and again in October 2003 with his notice of 
disagreement.  He also testified to details of his stressors 
in a May 2005 videoconference hearing before the undersigned.

An October 2003 request to the Boston VAMC for additional 
records produced a response that a complete and thorough 
search produced no medical records for the veteran. 

In a July 2004 statement, the veteran reiterated previously 
submitted details of his stressful experiences. He also 
submitted a copy of an authorization for VA treatment, which 
approved treatment in the Vietnam Veterans Outreach Program 
from 1983 to 1984.

In a May 2005 videoconference hearing before the undersigned, 
the veteran testified to the effect that he was treated for 
alcoholism after separation from service. He indicated that 
PTSD was not recognized at that time. In also reported 
private psychiatric treatment in 1981 to 1982 during his 
divorce for about a month, but stated that the records were 
unavailable as they were destroyed after ten years. He also 
related being on guard duty at night at Camp Holloway in 
Pleiku, and that he saw someone coming across the wire at 
night who was shot, whom he later found out was a female 
hooch mate. He also related being frightened of being hit 
when driving a fuel truck across the Pleiku bypass, although 
his truck was never fired upon. He also related having 
individual counseling therapy at the Vet. Center for the 
prior two months.

In various statements during the appeal, the veteran contends 
that service connection is warranted for his psychiatric 
disorder.

In the present case, the Board notes that the service medical 
records are entirely absent any psychiatric abnormalities. 
Although an April 2003 VA examination contains a diagnosis of 
PTSD, the medical evidence and VA examination do not link 
this diagnosis to a verified stressor, therefore, the 
requirements of DSM-IV and 38 C.F.R. § 4.125(a) have not been 
satisfied. The diagnosis of PTSD reflected by the evidence 
appears to be based upon unverified details provided by the 
veteran. The Board is not obliged to accept such evidence at 
face value. See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993).

Although the veteran asserted various stressful experiences, 
he did not provide specific dates and names of the asserted 
incidents in adequate detail sufficient to verify, despite 
notifications of the need for such verifiable details. He 
identified the name of a buddy J.B., who was with him when 
the Tudo Bar blew up in Saigon after he left the bar. 
However, since this explosion occurred in the veteran's 
absence, verification that this incident occurred is of no 
use in establishing a stressor in this instance since he did 
not witness the incident. Of the other stressful incidents 
described, none contain any other specific details which are 
identifiable from information provided. In his response to 
the PTSD questionnaire, the veteran also indicated that he 
did not know of any casualties involved in the reported 
stressful experiences he witnessed. Thus there is no evidence 
of record corroborating the non-combat stressors offered in 
support of the diagnosis of PTSD. As discussed above, the 
veteran has been informed of the need for verifiable details 
concerning his alleged service stressors. The Board notes 
that the U.S. Court of Appeals for Veterans Claims has held 
that, "[t]he duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, there is no evidence of treatment for a psychiatric 
disorder in service, to include depression, and no diagnosis 
of depression in the record. Pertinent to the claim for PTSD, 
due to the veteran's failure to provide any verifiable 
details for the asserted stressor, the Board must decide the 
appeal on the current record. Although the record contains a 
diagnosis of PTSD, there is no credible supporting evidence 
that claimed in-service stressors occurred, and no evidence 
linking the alleged stressors to the veteran's current 
symptoms or his PTSD diagnosis. Without such evidence, the 
claim for PTSD must be denied as a verified stressor does not 
support the diagnosis.


ORDER

Service connection for a psychiatric disorder, to include 
depression and post-traumatic stress disorder, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


